                                                           1   FISHER & PHILLIPS LLP
                                                               SCOTT M. MAHONEY, ESQ.
                                                           2   Nevada Bar No. 1099
                                                               WHITNEY J. SELERT, ESQ.
                                                           3
                                                               Nevada Bar No. 5492
                                                           4   300 S Fourth Street
                                                               Suite 1500
                                                           5   Las Vegas, NV 89101
                                                               Telephone: (702) 252-3131
                                                           6   Facsimile: (702) 252-7411
                                                               E-Mail Address: wselert@laborlawyers.com
                                                           7
                                                               Attorneys for Defendants
                                                           8
                                                                                     UNITED STATES DISTRICT COURT
                                                           9
                                                                                            DISTRICT OF NEVADA
                                                          10
                                                               JESSICA WADE,                         )
                                                          11                                         )       Case No. 2:15-cv-02058-APG-CWH
                                                                                     Plaintiff,      )
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500




                                                                                                     )
                          Las Vegas, Nevada 89101




                                                          13          vs.                            )       STIPULATION AND ORDER TO
                                                                                                     )       EXTEND TIME FOR
                                                          14   PLAZA BANK, a California corporation; )       DEFENDANT’S RESPONSE TO
                                                               and TRINET HR CORPORATION, a          )       PLAINTIFF’S MOTION TO
                                                          15   California corporation,               )       ENFORCE ARBITRATION
                                                                                                     )       AWARD
                                                          16                         Defendant.      )
                                                          17   ___________________________________ )                   (First Request)

                                                          18          COME NOW, the parties above-referenced, by and through their undersigned
                                                          19   counsel and do hereby stipulate and agree that Defendant’s Response to Plaintiff’s
                                                          20   Motion to Enforce Arbitration Award (Dkt. #34) shall be extended two weeks and will
                                                          21   be due on or before March 5, 2019.
                                                          22   ///
                                                          23   ///
                                                          24   ///
                                                          25   ///
                                                          26   ///
                                                          27   ///
                                                          28   ///

                                                                                                       -1-
                                                               FPDOCS 35005165.1
                                                           1          This stipulation is necessitated due to the nature and complexity of the

                                                           2   underlying issues and Defendant’s schedule.

                                                           3   Dated this 11th day of February, 2019.        Dated this 11th day of February, 2019.

                                                           4   FISHER & PHILLIPS LLP                         LAW OFFICES OF ROBERT P.
                                                                                                             SPRETNAK
                                                           5
                                                                /s/ Whitney J. Selert, Esq.                   /s/ Robert P. Spretnak, Esq.
                                                           6
                                                               Scott M. Mahoney, Esq.                        Robert P. Spretnak, Esq.
                                                           7   Whitney J. Selert, Esq.                       8275 S Eastern Avenue, Suite 200
                                                               300 South Fourth Street, Suite 1500           Las Vegas, NV 89123
                                                           8   Las Vegas, NV 89101                           Attorney for Plaintiff
                                                               Attorneys for Defendants
                                                           9

                                                          10

                                                          11
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          13                                         FOR GOOD CAUSE APPEARING IN THE
                                                                                                     PREMISES THEREOF, IT IS SO ORDERED,
                                                          14                                         this     day
                                                                                                      this 11th   of February,
                                                                                                                day            2019.
                                                                                                                     of February, 2019.
                                                          15

                                                          16

                                                          17                                         UNITED STATES DISTRICT JUDGE

                                                          18
                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                        -2-
                                                               FPDOCS 35005165.1
